Exhibit 99.2 Consolidated Financial Statements (Expressed in thousands of United States dollars) WESTPORT INNOVATIONS INC. Three and six months ended September 30, 2010 and 2009 WESTPORT INNOVATIONS INC. Consolidated Balance Sheets (Expressed in thousands of United States dollars) September 30, March 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Loan receivable (note 14(a)) Inventories (note 4) Prepaid expenses Current portion of future income tax asset Long-term investment (note 5) — Property and equipment, net (note 6) Intangible assets, net (note 7) Goodwill (note 3) — Future income tax asset $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities $ $ Deferred revenue Demand installment loan (note 8) — Short-term debt (note 9) Current portion of long-term debt (note 10) Current portion of warranty liability Warranty liability Long-term debt (note 10) Other long-term liabilities Shareholders’ equity: Share capital: Authorized: Unlimited common shares, no par value Unlimited preferred shares in series, no par value Issued: 39,875,303 (March 31, 2010 - 38,494,475) common shares Other equity instruments (note 12) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Joint venture partners’ share of net assets of joint ventures (note 14(c)) $ $ See accompanying notes to consolidated financial statements. 1 WESTPORT INNOVATIONS INC. Consolidated Statements of Operations (unaudited) (Expressed in thousands of United States dollars, except share and per share amounts) Three months ended September 30, Six months ended September 30, Product revenue $ Parts revenue Service revenue — — Cost of revenue and expenses: Cost of product and parts revenue Research and development (notes 12 and 13) General and administrative (note 12) Sales and marketing (note 12) Foreign exchange loss (gain) Depreciation and amortization Bank charges, interest and other 96 Loss before undernoted ) Income (loss) from investment accounted for by the equity method (note 5) ) ) Interest on long-term debt and amortization of discount ) Interest and other income 81 Gain on sale of long-term investments — — Loss before income taxes and joint venture partners’ share net of income from joint ventures ) Income tax recovery (expense): Current ) Future ) Net loss for the period ) Net income attributed to joint venture partners (note 14) Net (loss) attributed to the Company $ ) $ ) $ ) $ ) Basic and diluted loss per share attributed to the Company $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements. 2 WESTPORT INNOVATIONS INC. Consolidated Statements of Comprehensive Loss (unaudited) (Expressed in thousands of United States dollars) Three months ended September 30, Six months ended September 30, Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income (loss) Unrealized gain on available for sale securities, net of tax of $Nil (2009 – $102 and $148) — — Reclassification of net realized gains on available for sale securities to net loss, net of tax of $Nil (2009 – $nil and $19) ) ) Cumulative translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) Comprehensive income (loss) attributable to: Joint venture partners The Company ) See accompanying notes to consolidated financial statements. 3 WESTPORT INNOVATIONS INC. Consolidated Statements of Shareholders’ Equity (Expressed in thousands of United States dollars, except share amounts) Year ended March 31, 2010 (audited) and for the six months ended September 30, 2010 (unaudited) Common shares Share capital Other equity Instruments Additional paid in capital Accumulated Deficit Accumulated other comprehensive income Joint venture partners share of net assets Total shareholders’ Equity Balance, March 31, 2009 $ ) $ $ $ Issuance of common shares on exercise of stock options — ) — — — Issuance of common shares on exercise of performance share units ) — Issuance of common shares on public offering — Share issuance costs — ) — ) Stock-based compensation — Net loss for the period — ) — — ) Joint venture partners’ share of net income from joint ventures — Dividends paid by joint ventures — ) ) Other comprehensive income — Balance, March 31, 2010 ) Issuance of common shares on exercise of stock options — ) — — — Issuance of common shares on exercise of performance share units ) — ) Issuance of common shares on exercise of warrants ) — Reclassification of fair value of expired warrants — — ) — Stock-based compensation — Net loss for the period — ) — — ) Joint venture partners’ share of net income from joint ventures — Other comprehensive loss — ) ) Balance September 30, 2010 (unaudited) $ ) $ $ $ See accompanying notes to consolidated financial statements. 4 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Expressed in thousands of United States dollars) Three months ended September 30, Six months ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Cash flows from operations: Net loss for the period $ ) $ ) $ ) $ ) Items not involving cash: Depreciation and amortization Stock-based compensation expense Future income tax (recovery) Change in deferred lease inducements ) Loss(Income) from investment accounted for by the equity method ) ) Accretion of long-term debt Gain on settlement of short-term debt — — ) — Gain on disposition of long-term investments — ) — ) Changes in non-cash operating working capital: Accounts receivable ) Inventories 93 Prepaid expenses ) ) ) Accounts payable and accrued liabilities ) Deferred revenue Warranty liability 84 ) Cash flows from investments: Purchase of property and equipment ) Sale / maturity of short-term investments, net Investment in Weichai Westport Inc. ) — ) — Purchase of OMVL SPA and Juniper Engines Inc, net of acquired cash ) — ) — Proceeds from disposition of long-term investment — — Advances on loans receivable ) Cash flows from financing: Repayment of demand installment loan — ) ) ) Repayment of short-term debt — ) — ) Repayment of other long-term debt ) (4
